Title: To Thomas Jefferson from Henry Dearborn, 31 January 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir,
                     War DepartmentJanuary 31—1805
                  
                  I have the honor of transmitting you an Extract from the duplicate of Col. Hammond’s letter of June 30th. 1804 and a copy of his of the 20th. of October last; and of stating that the dates of my letters to him are the same as mentioned in the extract and the Copy. His commission is dated October 1st. 1804, and was transmitted to him from this Office, at St. Louis, on the 2d. of last November—The duplicate of his letter of June 30th. was received on the third of September, and that under date of October 26th. on the 14th. of November last; since which no communications have been received from him.
                  Accept, Sir, the assurances of my high respect & consideration
                  
                     H. Dearborn 
                     
                  
               